787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES HOLTVLUWER, Plaintiff-Appellant,vs.THE LEE APPAREL COMPANY, INC., Defendant-Appellee.
85-1427
United States Court of Appeals, Sixth Circuit.
3/26/86

AFFIRMED
W.D.Mich.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
Before: ENGEL, CONTIE and MILBURN, Circuit Judges.
PER CURIAM.


1
James Holtvluwer, plaintiff, appeals from a judgment of the district court dismissing his action predicated on contract and tort theories arising out of his discharge by defendant, The Lee Apparel Company.  Holtvluwer contends that the district court erred in applying Kansas, rather than Michigan, law and in its interpretation of Kansas law.


2
For the reasons set out in the decision of the district court, we find these assertions unpersuasive.


3
Accordingly, the judgment of the district court is AFFIRMED.